—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about July 22, 1999, which determined that respondent had “adequately respond [ed]” to the court’s prior order, dated January 13, 1999, directing respondent to provide further information in this Freedom of Information Law proceeding, unanimously affirmed, without costs.
The court correctly held that respondents adequately established the nonexistence of additional records requested by *16petitioner. Once respondent’s records access officer certified that respondent had provided petitioner with all responsive documents in its possession, petitioner “was required to articulate a demonstrable factual basis to support his contention that the [further] requested documents existed and were within the [Authority’s] control” (Matter of Gould v New York City Police Dept., 89 NY2d 267, 279). Petitioner has not met that burden. Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.